United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-4053
                                    ___________

Liming Qiu,                           *
                                      *
             Petitioner,              *
                                      * Petition for Review of an
       v.                             * Order of the Board of
                                      * Immigration Appeals.
John D. Ashcroft, Attorney General    *
of the United States,                 * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                              Submitted: August 16, 2004
                                 Filed: August 19, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Liming Qiu, a citizen of China, petitions for review of an order of the Board
of Immigration Appeals affirming an Immigration Judge’s (IJ’s) denial of her
application for asylum, withholding of removal, and deferral of removal under the
Convention Against Torture (CAT). Qiu testified that after the birth of her first child
she had been repeatedly visited and threatened by Chinese authorities seeking to
enforce a one-child policy, and that she feared persecution if she returned to China
and became pregnant with a second child as she desired. See 8 U.S.C.
§ 1101(a)(42)(A) (persecution for resistance to coercive population control program
is deemed persecution on account of political opinion).
       After careful review of the record, we defer to the IJ’s finding that Qiu lacked
credibility, because that finding was supported by specific, cogent reasons for
disbelief. See Loulou v. Ashcroft, 354 F.3d 706, 709 (8th Cir. 2003). Qiu thus failed
to establish her claims. See id. at 709-10 (Attorney General may grant asylum to
aliens who are unable or unwilling to return to their country of origin because of
persecution or well-founded fear of persecution on account of political opinion);
Francois v. INS, 283 F.3d 926, 932-33 (8th Cir. 2002) (standard for withholding of
removal is more onerous than standard for asylum); 8 C.F.R. § 208.16(c)(2) (CAT
claimant must show it is more likely than not she would be tortured if removed to
proposed country).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-